Case 4:49-¢f-88784-PKE Becument 82 Filed 84/99/24 Page 4 of 4

FREEMAN, NOOTER & GINSBERG

 

 

 

 

ATTORNEYS AT LAW
LOUIS M. FREEMAN 75 MAIDEN LANE
THOMAS H. NOOTER* SUITE 503
LEE A, GINSBERG NEW YORK, N.Y. 10038
NADJIA LIMANI (212) 608-0808
OF COUNSEL TELECOPIER (212) 962-9696
CHARLENE RAMOS
OFFICE MANAGER

April 7, 2021

Hon. P. Kevin Castel
U.S. District Judge
U.S. Courthouse

500 Pearl Street

New York, NY 10007

Re: U.S. v. Terry Former
19 CR 781 (PKC)

 

Dear Judge Castel:

We write to request modification of conditions of releaselto permit Mr. Former to travel
from his home in Texas to Montgomery, Alabama to visit his wife's sister for her baby shower
from April 23 to April 26, 2021; and to travel from his home in Texas to visit his mother in
Destin, Florida for her birthday and mother’s day from May 7-May 10, 2021

We have spoken to AUSA Emily Deininger to seek her consent. She has no objectionjon
condition that (1) pre-trial agrees; (2) he reports immediately prior to and after the trips; and (3)
he provides pretrial with an itmerary./Mr. Former’s pretrial officer in Texas Matthew Simons
does not object to this request. ~~~

Respectfully submitted,

/S/ Louis M. Freeman
Louis M. Freeman

 
